     Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 1 of 30




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE FEDERAL REPUBLIC OF NIGERIA;
ABUBAKAR   MALAMI,  THE  ATTORNEY             Case No.: 1:20-mc-00209-PAE
GENERAL OF THE FEDERAL REPUBLIC OF
NIGERIA



                 Applicants



VR ADVISORY SERVICES, LTD.; VR ADVISORY
SERVICES (USA) LLC; VR CAPITAL GROUP,
LTD.; VR GLOBAL ONSHORE FUND, L.P.; VR
ARGENTINA RECOVERY ONSHORE FUND II,
L.P.; RICHARD DIETZ; JEFFREY JOHNSON; and
ASHOK RAJU
                   Respondents.




 APPLICANTS’ MEMORANDUM OF LAW IN OPPOSITION TO RESPONDENTS’
MOTION TO (I) VACATE ORDER APPROVING DISCOVERY IN AID OF FOREIGN
    PROCEEDINGS, (II) QUASH SUBPOENAS, AND (III) STAY DISCOVERY




                                      MEISTER SEELIG & FEIN LLP
                                      125 Park Avenue, 7th Floor
                                      New York, NY 10017
                                      Tel: (212) 655-3500

                                      Attorneys for Applicants the Federal
                                      Republic of Nigeria and the Honorable
                                      Abubakar Malami, the Attorney General of
                                      the Federation and Minister of Justice of the
                                      Federal Republic of Nigeria
            Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 2 of 30




                                                   TABLE OF CONTENTS


TABLE OF AUTHORITIES ......................................................................................................... ii

PRELIMINARY STATEMENT ..................................................................................................... 1

RELEVANT FACTS ...................................................................................................................... 5

ARGUMENT .................................................................................................................................. 9

     I.         The Section 1782 Application Is Not A Circumvention of The Nigeria MLAT .......... 9

                A. The Nigeria MLAT Provides No Private Right of Action to Respondents ............ 9

                B. The Application is Consistent with the Nigeria MLAT ........................................ 11

     II.        Applicants Satisfy Section 1782’s “For Use” Requirement ....................................... 18

                A. The Section 1782 Discovery Applicants Seek Will Further Applicants’ Criminal
                   Investigations and Prosecutions ............................................................................ 19

                B. Section 1782 Does Not Restrict the Use of Discovery Material ........................... 21

CONCLUSION ............................................................................................................................. 24




                                                                      i
            Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 3 of 30




                                              TABLE OF AUTHORITIES
                                                                                                                              Page(s)
Cases

Euromepa, S.A. v. R. Esmerian, Inc.,
 51 F.3d 1095 (2d Cir. 1995) ....................................................................................................... 16

Gushlak v. Gushlak,
 486 Fed.Appx. 215 (2d Cir. 2015) ............................................................................................. 16

Gutierrez v. Fox,
 141 F.3d 425 (2d Cir. 1998) ....................................................................................................... 11

In re Accent Delight International Ltd.,
  869 F.3d 121 (2d Cir. 2017) ............................................................................................... Passim

In re Application of Chevron Corp.,
  709 F.Supp.2d 283 (S.D.N.Y. 2010) .......................................................................................... 18

In re Application of Ekpenyong Ntekim,
  1:13-mc-00038-TSE-IDD (E.D. Va. Dec. 18, 2013) ..................................................... 13, 14, 18

In re Application of Sveaas,
  249 F.R.D. 96 (S.D.N.Y. 2008) ............................................................................................ 22, 23

In re Ex Parte Application of Kleimar N.V.,
  220 F.Supp.3d 517 (S.D.N.Y. 2016) .......................................................................................... 24

In re Ex Parte Petition of the Republic of Turkey,
  2020 WL 2539232 (D.N.J. May 18, 2020)........................................................................... 15, 17

In re Gorsoan Limited,
  435 F.Supp.3d 589 (S.D.N.Y. 2020) ........................................................................ 19, 20, 21, 22

In re Grand Jury Subpoena,
  646 F.3d 159 (4th Circ. 2011) ............................................................................................... 13, 14

In re Grand Jury, John Doe No. G.J. 2005-2,
  478 F.3d 581 (4th Cir. 2007) ...................................................................................................... 14




                                                                   ii
            Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 4 of 30




In re IKB Deutsche Industriebank AG,
  2010 WL 1526070 (N.D. Ill. April 8, 2010) .............................................................................. 15

In re Microsoft,
  855 F.3d 53 (2d Cir. 2017) ........................................................................................................... 3

In re Postalis,
  2018 WL 6725406 (S.D.N.Y. 2018) .......................................................................................... 24

In re Premises Located at 840 140th Ave. NE, Bellevue, Wash.,
  634 F.3d 557 (9th Cir. 2011) .......................................................................................... 12, 13, 17

In re Republic of Kazakhstan,
  110 F.Supp.3d 512 (S.D.N.Y. 2015) .............................................................................. 12, 23, 24

Intel Corp. v. Advanced Micro Devices, Inc.,
  542 U.S 241 (2004) .............................................................................................................. 19, 21

Kiobel by Smkalden v. Cravath Swaine & Moore LLP,
 895 F.3d 238 (2d Cir. 2018) ....................................................................................................... 17

Marubeni America Corp. v. LBA Y.K.,
 335 Fed. Appx 95 (2d Cir. 2009) ............................................................................................... 24

Mees v. Buiter,
 793 F.3d 291 (2d Cir. 2015) ..................................................................................... 14, 19, 20, 21

Mora v. New York,
 524 F.3d 183 (2d Cir. 2008) ....................................................................................................... 10

Oppenheimer Fund, Inc. v. Sanders,
 437 U.S. 340 (1978) ................................................................................................................... 23

Republic of Ecuador v. Bjorkman,
 801 F.Supp.2d 1121 (D. Colo. 2011) ......................................................................................... 15

SEC v. Collector’s Coffee, Inc.,
 2019 WL 8647777 (S.D.N.Y. June 19, 2019) ............................................................................ 14

U.S. v. Al Kassar,
 582 F.Supp.2d 488 (S.D.N.Y. 2008) .......................................................................................... 11


                                                                    iii
            Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 5 of 30




U.S. v. Davis,
 767 F.2d 1025 (2d Cir. 1985) ............................................................................................... 10, 11

U.S. v. Little,
 2014 WL 3604417 (S.D.N.Y. July 16, 2014) ............................................................................. 11

U.S. v. Rommy,
 506 F.3d 108 (2d Cir. 2007) ............................................................................................... Passim

Statutes

28 U.S.C. §1782 .................................................................................................................... Passim

Other Authorities

Treaty Between The Government Of The United States Of America And The Federal Republic of
  Nigeria On Mutual Legal Assistance In Criminal Matters,
 T.I.A.S. No. 03-114 (Sept. 13, 2989) .................................................................................. passim

Treaty between the United States and Switzerland on Mutual Assistance in Criminal Matters,
  27 U.S.T. 2019, T.I.A.S. No. 8302 (May 25, 1973) .................................................................. 10




                                                                    iv
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 6 of 30




       Applicants the Federal Republic of Nigeria (“FRN”) and Attorney General Abubakar

Malami (“AG Malami”) (together “Applicants”) respectfully submit this memorandum of law in

opposition to Respondents’1 June 26, 2020 “Motion to (I) Vacate Order Approving Discovery in

Aid of Foreign Proceedings, (II) Quash Subpoenas, and (III) Stay Discovery” (ECF 20) (the

“Motion”). The Court’s May 14, 2020 order (the “Order”) (ECF 10) granting Applicants’ request

pursuant to 28 U.S.C. §1782 (“Section 1782”) to conduct discovery in this district for use in foreign

proceedings (the “Application”) (ECF 1) should stand, and the Court should lift the discovery stay

and order Respondents to promptly comply with the subpoenas FRN served on June 9, 2020 (the

“Subpoenas”).

                                PRELIMINARY STATEMENT

       Respondents have raised two baseless arguments in their attempt to obstruct Applicants’

ongoing investigations into the massive fraud perpetrated against FRN by Process & Industrial

Developments Limited (“P&ID”).

       First, Respondents seek vacatur of the Court’s Order by contending that the Treaty Between

The Government Of The United States Of America And The Federal Republic of Nigeria On

Mutual Legal Assistance In Criminal Matters, Sept. 13, 2989, T.I.A.S. No. 03-114 (the “Nigeria

MLAT”) prohibits FRN from obtaining discovery under Section 1782.2 See Memorandum Of

Law In Support Of Respondents’ Motion To (I) Vacate Order Approving Discovery In Aid Of




1
 Respondents for purposes of this opposition include, VR Advisory Services, Ltd, VR Advisory
Services (USA) LLC, VR Global Onshore Fund, LP., VR Argentina Recovery Onshore Fund II,
L.P., Jeffrey Johnson, and Ashok Raju (collectively “Respondents”).

2
 See Nigeria MLAT, https://www.state.gov/wp-content/uploads/2019/04/03-114.1-Nigeria-Law-
Enforcmt-Mutual-Legal-Assistance.pdf.
                                                 1
          Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 7 of 30




Foreign Proceedings, (II) Quash Subpoenas, And (III) Stay Discovery (“VR MOL”) (ECF 21) at

p. 11.

         The Court should reject Respondents’ position that the Nigeria MLAT precludes

Applicants from availing themselves of Section 1782. Respondents have no standing to enforce

the Nigeria MLAT against Applicants as that would be the province of the Department of Justice.3

Regardless, the Nigeria MLAT contains no prohibition against FRN using other means of evidence

gathering, including Section 1782. To the contrary, Article XIX of the Nigeria MLAT expressly

provides that the Nigeria MLAT “shall not prevent or restrict either of the Contracting Parties [i.e.,

the United States or FRN] from granting any assistance under other applicable international

conventions, arrangements, agreements, practices, or under the laws of the Contracting Parties.”4

         Moreover, nothing in Section 1782 excludes FRN from using the statute to obtain evidence.

Indeed, Section 1782 expressly authorizes discovery in aid of foreign criminal investigations and

prosecutions. See 28 U.S.C. § 1782(a) (“The district court of the district in which a person resides

or is found may order him to give his testimony or statement or to produce a document or other

thing for use in a proceeding in a foreign or international tribunal, including criminal investigations

conducted before formal accusation”). Section 1782 explicitly contemplates multiple avenues for

compiling evidence in the United States for use overseas. See 28 U.S.C. § 1782(b) (“This chapter

does not preclude a person within the United States from voluntarily giving his testimony or

statement, or producing a document or other thing, for use in a proceeding in a foreign or

international tribunal before any person and in any manner acceptable to him”).


3
 Id. at Article I(4) (“The provisions of this Treaty shall not give rise to a right on the part of any
private party to obtain, suppress, or exclude any evidence, or to impede the execution of a
request”).
4
 Id. at Article XIX. “Contracting Parties” is defined as the “Government of the United States of
America and the Government of the Federal Republic of Nigeria.” Id. at Preamble.
                                                  2
           Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 8 of 30




       If, as Respondents suggest, the Nigeria MLAT was meant to be FRN’s exclusive means

for obtaining information in the United States, the Nigeria MLAT would say so. The “United

States has entered into approximately 56 MLATs with foreign countries, including all member

states of the European Union, and holds related Mutual Legal Assistance Agreements with

others.”     In re Microsoft, 855 F.3d 53, n. 8 (2d Cir. 2017) (concurring opinion). Given the

prevalence of MLATs, if they were meant to foreclose foreign governments from making direct

Section 1782 applications for discovery in aid of foreign proceedings, surely the MLATs or

Section 1782 would say so. They do not.

       Bilateral treaties like the Nigeria MLAT are intended to encourage the mutual exchange of

discovery between sovereign nations and enlarge the methods treaty nations may use to conduct

discovery in aid of a foreign proceeding. Indeed, the United States has on several occasions

engaged in lawful foreign discovery after a MLAT request was denied, or bypassed the MLAT

process altogether, opting to use other discovery tools, such as grand jury subpoenas or wiretaps.

In each instance, courts have upheld the use of alternate means of obtaining discovery as consistent

with, and not in circumvention of, existing bilateral treaties. Courts throughout the country have

consistently rejected attempts to impose a restrictive application of MLAT treaties. Respondents’

heavy reliance on a single unpublished and poorly reasoned decision from a district court in the

Eastern District of Virginia, a decision that is inconsistent with both the Fourth Circuit, where the

Eastern District of Virginia sits, and the Second Circuit underscores the weakness of the Motion.

       Second, Respondents assert that Applicants have not satisfied the “for use” in a foreign

proceeding requirement in Section 1782. Respondents, through their shell P&ID, took the exact

opposite position in a previously filed application under Section 1782 before Judge Schofield in

which Applicants obtained discovery from several banks, In re Ex Parte Application of the Federal



                                                 3
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 9 of 30




Republic of Nigeria et al., Case No. 1:20-MC-00169-LGS (S.D.N.Y.) (the “Bank Application”),

where P&ID conceded that Applicants satisfied the statutory requirements. See Bank Application,

1: 20-mc-00169-LGS (ECF 13) at p. 1. Applicants’ investigations and criminal prosecutions were

the foreign proceedings for which Applicants sought discovery in both the Bank Application and

the instant Application. Respondents’ inconsistent positions cannot be reconciled. To the extent

Applicants receive discovery that is relevant to proceedings other than Applicants’ investigations

and criminal prosecutions, Section 1782 imposes no restrictions on Applicants’ use of the

discovery in separate proceedings, and as a matter of Second Circuit precedent Applicants are

permitted to use discovery in other proceedings where Respondents attempt to perpetuate the fraud

by attempting to enforce a sham arbitration award.

       The investigations and criminal prosecutions clearly qualify as foreign proceedings within

the meaning of Section 1782. Moreover, the arbitral enforcement proceeding in London is a

related and independently qualifying foreign proceeding.

       Respondents’ assertion that Applicants should seek discovery from P&ID in other foreign

proceedings is no defense to the Application. The Second Circuit has refused to imply a “quasi-

exhaustion” requirement to Section 1782 applications. Prior to commencing this Section 1782

proceeding, Applicants conducted two years of investigations into P&ID’s fraud. Section 1782

does not require Applicants to seek discovery from every other possible foreign tribunal prior to

seeking Section 1782 discovery.

       To the extent that Respondents take issue with the breadth or scope of individual document

requests, Respondents should proceed in the normal course – meet and confer with Applicants,

and if a dispute cannot be resolved, enlist the Court’s intervention. In an effort to obstruct FRN’s

investigations, Respondents skipped these steps and immediately filed the Motion requesting



                                                 4
         Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 10 of 30




extreme relief to vacate the Order and quash the duly served subpoenas. The Court should deny

the Motion and order that Respondents promptly comply with the Subpoenas authorized by this

Court.

                                      RELEVANT FACTS

         P&ID bribed corrupt FRN officials to procure a sham Gas Supply and Processing

Agreement (the “GSPA”), which P&ID had no intention or ability to perform. The FRN officials

corrupted by P&ID’s bribes were well-placed within the Ministry of Petroleum Resources of FRN

(the “Petroleum Ministry”), and were able to rubber stamp P&ID’s fictitious proposal and facilitate

the execution of the GSPA. P&ID did not perform under the GSPA. Instead, P&ID engineered a

breach claim against FRN, which was litigated in an arbitration in London (the “Arbitration.”)

         P&ID’s bribes and false statements continued through the Arbitration, which, as a result,

defrauded that tribunal. On January 31, 2017, the panel of arbitrators presiding over the Arbitration

issued a final award in favor of P&ID in the amount of $6.6 billion, which with interest P&ID now

claims to be worth nearly $10 billion (the “Award”).

         The principals behind P&ID cashed out by selling P&ID to respondent VR Advisory

Services Ltd. (“VR Advisory”) (25%) and Lismore Capital Limited (“Lismore Capital”) (75%).

Respondents maintain VR Advisory’s acquisition occurred in 2017, but VR Advisory has refused

to provide any documentary proof of the timing. As P&ID has no discernable assets or operations

other than the Award, in purchasing P&ID, VR Advisory and Lismore Capital were really just

purchasing the Award to earn a massive windfall for themselves while economically crippling

FRN. After all, “[t]he amount awarded to P&ID with interest is nearly five times FRN’s 2019

budget for education, which was $2.07 billion, is more than eight times FRN’s health budget for

2019, which was $1.2 billion, and is more than five times FRN’s counterterrorism budget, which



                                                 5
          Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 11 of 30




was approximately $1.9 billion.” See Declaration of the Honorable Abubakar Malami, Attorney

General of the Federal Republic of Nigeria (“AG Malami Declaration”) (ECF 4) at ¶ 41.

         In mid-2018, the Nigerian Economic and Financial Crimes Commission (the “EFCC”)

commenced FRN’s investigation into the fraud. By mid-2019, FRN began prosecutions against

P&ID, its affiliates, individual agents of P&ID, and corrupt FRN officials who accepted the bribes.

As set forth in the AG Malami Declaration, FRN obtained confessions and uncovered documentary

proof of bribes paid by P&ID and its associates to former FRN officials. Id. at ¶¶19, 21-32.

         To aid FRN’s ongoing investigations, Applicants filed the Application and the Bank

Application in this District under Section 1782. P&ID intervened in the Bank Application

proceeding, represented by the same law firm representing Respondents, conceding “the Nigerian

proceedings appear to facially satisfy the statutory requirements for a Section 1782 application.”

See Bank Application, 1: 20-mc-00169-LGS (ECF 13) at p. 1. In terms of relief, P&ID asked for

access to all document production and the right to attend depositions. P&ID also asked that

Applicants be restricted from using the discovery obtained in this District anywhere but in the

criminal investigations and prosecutions in FRN. Id., at p. 6.

         Applicants opposed P&ID’s requested use restriction,5 because “Section 1782 does not

prevent an applicant who lawfully has obtained discovery under the statute with respect to one

foreign proceeding from using the discovery elsewhere.” In re Accent Delight International Ltd.,

869 F.3d 121, 135 (2d Cir. 2017).

          When it intervened in the Bank Proceeding P&ID referenced the Nigeria MLAT, but never

contended it precluded Applicants from utilizing Section 1782. Rather, P&ID conceded FRN met

Section 1782’s statutory requirements and did not oppose Applicants obtaining evidence gathering



5
    See Bank Application, 1:20-mc-00169-LGS (ECF 17) at pp. 4-5.
                                                6
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 12 of 30




assistance pursuant to Section 1782. See Bank Application, 1:20-mc-00169-LGS (ECF 13) at p.

1.   In acknowledging that Applicants could utilize Section 1782, P&ID merely noted the

consequence of proceeding this way as opposed to under the Nigeria MLAT was that Applicants

were now subject to the Federal Rules of Civil Procedure. Id. at p. 6, n. 4.

       Judge Schofield granted Applicants’ Bank Application. Id. (ECF 18). Judge Schofield

granted P&ID access to the materials produced by the banks to Applicants, but consistent with

Second Circuit precedent did not impose any restriction on Applicants use of the discovery

received pursuant to the Bank Application. Id., at p. 4.

      Through the Bank Application, Applicants have already uncovered additional evidence of

P&ID’s fraud. For example, HSBC produced records of two payments to Enameg Vera Moses

Taiga, the daughter of Grace Taiga. Grace Taiga was the Legal Director at the Petroleum Ministry

at the time of negotiation and conclusion of the GSPA. Grace Taiga was responsible for oversight

and compliance regarding the GSPA, and she was the FRN representative on the committee

established by the Petroleum Ministry to negotiate the GSPA. On December 30, 2009, while Grace

Taiga was reviewing the final draft of the GSPA and just eleven days before the GSPA was

executed, “Vera Taiga” was paid US$4,969.50 through Marshpearl Limited’s Bank of Cyprus

account. Marshpearl was controlled by P&ID’s co-founders, the late Michael Quinn and Brendan

Cahill. On January 31, 2012, another P&ID-related company, Kristholm Limited, also controlled

by Quinn and Cahill, transferred US$5,000 to “Enameg Taiga.”

       As set forth in AG Malami’s Declaration in the Bank Application proceeding, Seamus

Andrew (“Andrew”) was P&ID’s lawyer in the Arbitration. See Bank Application, 1:20-mc-

00169-LGS (ECF 4) at ¶ 126. Remarkably, he is also a principal in Lismore Capital, which owns

seventy-five percent of the Award. Id. at Exhibit 51 (ECF 4-51), p.2. Two other transactions



                                                 7
          Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 13 of 30




produced by HSBC in the Bank Application proceeding are large wire transfers by Andrew of $20

million on August 7, 2018 and $19,578,109.03 on March 30, 2018 to Lismore Capital and VR

Advisory, respectively. Id. (ECF 22) at p. 2. The transaction records for the $19,578,109.03

payment indicates that the payment was an “IPCO Settlement Distribution.” Id. The “IPCO

arbitration,” was found by the English Commercial Court to be prima facie fraudulent.6 P&ID’s

co-founders, Quinn and Cahill, were involved in the IPCO arbitration,7 which also was a fraudulent

scheme perpetrated against FRN’s state-owned oil and gas company. FRN maintains that these

two transfers are relevant and important for its ongoing investigations and prosecutions. While

the full nature of the transactions is unknown to FRN, it is continuing to investigate and perhaps

Respondents can explain the transactions when they are deposed.

         Applicants seek in this proceeding discovery from Respondents, which made a large

investment in the Award by purchasing a 25% interest in P&ID in order to own a piece of the

Award. It is inconceivable that the highly sophisticated Respondents would undertake such an

investment without performing due diligence into the Award and how it was procured. Moreover,

Respondents maintain that VR Advisory invested in the Award in 2017.          P&ID’s co-founder,

Michael Quinn died in 2015. Applicants have uncovered bribes paid to, for example, Grace Taiga,

in 2017, 2018, and 2019. Thus, Respondents are likely to have information relevant to Applicants’

ongoing investigations and prosecutions.




6
  The English Courts’ findings are recorded in the judgment of Field J at [2014] EWHC 576
(Comm) at [24] (where evidence of the alleged forgery, said to be only “the tip of the iceberg,” is
summarized), and [94], where the judge held that “NNPC have a good prima facie case that IPCO
practiced a fraud on the Tribunal which undermines the validity of the whole Award” (see similarly
[98] and [111]). This was affirmed by the Christopher Clarke LJ in the Court of Appeal at [2015]
EWCA Civ 1144, [136].

7
    See Bank Application, 1:20-mc-00169-LGS (ECF 4-4) at p. 13.
                                                8
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 14 of 30




        Concerned about the evidence Applicants are uncovering pursuant to the Bank Application,

P&ID and Respondents are seeking to obstruct Applicants’ collection of evidence under Section

1782 by (a) seeking to claw back documents received by FRN pursuant to the Bank Application

and (b) asking the Court to Vacate its Order in this proceeding.

                                           ARGUMENT

        No grounds exist for the Court to vacate its Order. The discovery sought by Applicants in

aid of foreign proceedings under Section 1782 is appropriate and just. Moreover, it is enlightening

and relevant to foreign proceedings. Therefore, the Court should not foreclose the uncovering of

the truth but should, consistent with Section 1782, facilitate the truth-seeking role of litigation.

   I.      The Section 1782 Application Is Not A Circumvention of The Nigeria MLAT

        The Court should reject Respondents’ argument that Applicants must proceed via the

Nigeria MLAT because Respondents lack standing to seek enforcement of the Nigeria MLAT,

and, regardless, nothing in Section 1782 or the Nigeria MLAT requires Applicants to proceed

pursuant to the Nigeria MLAT as opposed to Section 1782. To the contrary, bilateral treaties such

as the Nigeria MLAT are one of several non-exclusive means that a treaty nation may utilize to

access discovery in aid of foreign proceedings.

               A. The Nigeria MLAT Provides No Private Right of Action to Respondents

        As the Second Circuit has held, “a proper respect for the diplomatic choices of sovereign

nations prompts courts generally to apply ‘a strong presumption against inferring individual rights

from international treaties.’” U.S. v. Rommy, 506 F.3d 108, 130 (2d Cir. 2007) (rejecting the

defendant’s claim that “evidence allegedly obtained in violation of the [MLAT] treaty should be

excluded”). Article I(4) of the Nigeria MLAT provides that the treaty “is intended solely for the

mutual legal assistance between the Parties [i.e. the United States and FRN]. The provisions of



                                                  9
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 15 of 30




this Treaty shall not give rise to a right on the part of any private person to obtain, suppress, or

exclude any evidence, or to impede the execution of a request.”8 Analyzing a similar provision in

the MLAT between Switzerland and the United States, the Second Circuit held that a criminal

defendant “ha[d] no standing to move to exclude or suppress [evidence] on the basis of a purported

violation” of the Swiss-US MLAT. U.S. v. Davis, 767 F.2d 1025, 1030 (2d Cir. 1985).9 “[A]bsent

explicit treaty language conferring individual enforcements rights, [MLAT] treaty violations are

generally addressed by the signatory sovereigns through diplomatic channels.” Rommy, 506 F.3d

at 129. Thus, Respondents have no standing to seek enforcement of the Nigeria MLAT.

       Unsurprisingly, Respondents cannot direct the Court to any language in the Nigeria MLAT

conferring on Respondents a private right of action to enforce or seek enforcement of the Nigeria

MLAT. See Mora v. New York, 524 F.3d 183, 202 (2d Cir. 2008) (“If contracting States-parties

wish to impose on themselves legal obligations that extend not only to each other, but to all

individual foreign nationals, we would ordinarily expect expression of these obligations to be

unambiguous”). By requesting the Court to consider the Nigeria MLAT as a “discretion[ary]”

factor (VR MOL at p. 7), Respondents seek to circumvent the unambiguous terms of Nigeria

MLAT’s restriction against private rights of action. Respondents’ failure to satisfy the threshold

standing inquiry deprives this court of subject matter jurisdiction to consider the Nigeria MLAT,

even as a discretionary factor, or to mandate that Applicants to proceed through the Nigeria MLAT.


8
 See Nigeria MLAT at Article I(4) https://www.state.gov/wp-content/uploads/2019/04/03-114.1-
Nigeria-Law-Enforcmt-Mutual-Legal-Assistance.pdf.
9
  Article 37 of the Treaty between the United States and Switzerland on Mutual Assistance in
Criminal Matters, May 25, 1973, 27 U.S.T. 2019, T.I.A.S. No. 8302 (the “Swiss MLAT”),
provides as follows: “[t]he existence of restrictions in this Treaty shall not give rise to a right on
the party of any person to take any action in the United States to suppress or exclude any evidence
or to obtain other judicial relief in connection with request under this Treaty, except with respect
to [certain enumerated paragraphs.]” Davis, 767 F.2d at 1029.


                                                 10
           Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 16 of 30




See Gutierrez v. Fox, 141 F.3d 425, 426 (2d Cir. 1998) (“Without jurisdiction, any decision or

ruling by the court would be a nullity.”); see also U.S. v. Little, 12-CR-00647 (ALC), 2014 WL

3604417, at *3 (S.D.N.Y. July 16, 2014) (“This Court need not reach the merits of whether Article

38(1) applies here, however, because, even if it does, Defendant lacks standing to seek an order

mandating the Government’s use of MLAT procedures under the Second Circuit’s decision in

United States v. Davis, 767 F.2d 1025 (2d Cir. 1985)”); U.S. v. Al Kassar, 582 F.Supp.2d 488, 493

n.3 (S.D.N.Y. 2008) (declining to address the defendant’s argument that the United States violated

a MLAT treaty with Spain “because defendants lack standing to enforce the MLAT treaty or to

challenge international law enforcement coordination”).

                  B. The Application is Consistent with the Nigeria MLAT

          The Nigeria MLAT expressly reserves FRN’s right as a sovereign nation and a Contracting

Party to utilize the full spectrum of the laws of the United States to obtain discovery in aid of

foreign proceedings.10 This includes Section 1782. Specifically, Article XIX, entitled “Other

Treaties and Domestic Laws,” states:

                  Assistance and procedures provided by this Treaty shall not prevent
                  or restrict either of the Contracting Parties from granting any
                  assistance under other applicable international conventions,
                  arrangements, agreements, practices or under the laws of the
                  Contracting Party.11

          A plain reading of the Nigeria MLAT should lead this Court to conclude that the “laws of

the Contracting Party,” i.e. the United States, includes Section 1782. Article XIX does not require




10
   “Contracting Parties” are defined as the “Government of the United States of America and the
Government of the Federal Republic of Nigeria.” See Nigeria MLAT at Preamble,
https://www.state.gov/wp-content/uploads/2019/04/03-114.1-Nigeria-Law-Enforcmt-Mutual-
Legal-Assistance.pdf.

11
     Id. at Article XIX.
                                                  11
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 17 of 30




that Applicants inform, consult or receive prior approval from the Department of Justice before

making a direct application for Section 1782 discovery. Nor does Article XIX require that

Applicants successfully navigate through the myriad of procedural hurdles that VR Advisory raises

in its papers (see VR MOL at pp. 7-8) before Applicants may seek Section 1782 discovery. Indeed,

courts in this district recognize that sovereign nations may bring direct Section 1782 applications

to conduct discovery in aid of foreign proceedings. See In re Republic of Kazakhstan, 110

F.Supp.3d 512, 518 (S.D.N.Y. 2015) (Judge Stein denied intervenor’s motion to vacate Judge

Wood’s order granting Kazakhstan’s Section 1782 application seeking discovery from the New

York office of London based law firm, Clyde & Co LLP).

       Moreover, because Applicants have not invoked the Nigeria MLAT, and the Application

does not implicate FRN’s rights under the Nigeria MLAT, the Nigeria MLAT has no application

to this proceeding. Analyzing a similar provision contained in the MLAT between the Netherlands

and the United States, the Second Circuit held that “the treaty has no application to evidence

obtained outside the MLAT process.” Rommy, 506 F.3d at 129 (rejecting the defendant’s motion

to suppress evidence obtained by the Drug and Enforcement Agency (“DEA”) without MLAT

authorization).12

       Respondents’ argument is contrary to the basic rationale for all similar bilateral treaties –

to facilitate and expand the avenues through which a sovereign nation may seek discovery in aid

of a foreign proceeding. See In re Premises Located at 840 140th Ave. NE, Bellevue, Wash., 634

F.3d 557, 563-64 (9th Cir. 2011) (“The ratification of MLATs in recent decades can be seen as yet

another step toward the goal of greater legal assistance by, and for, other nations, at least with



12
   Article 18, subsection 1 of the Netherlands MLAT provides as follows: “Assistance and
procedures provided by this Treaty ... shall not prevent or restrict, any assistance or procedure
available … under the domestic laws of the Contracting Parties.” Rommy, 506 F.3d at 129.
                                                12
           Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 18 of 30




respect by requests by foreign governments for use in underlying criminal investigations and

proceedings.”). Following Respondents’ flawed logic, a rogue nation with no bilateral assistance

treaty with the United States, such as North Korea, would have a lower bar of entry to seek direct

discovery via Section 1782 than nations, including FRN, that the United States has recognized as

sharing a common interest.

           Respondents’ mischaracterization of the Nigeria MLAT as serving a restrictive

gatekeeping function (see VR MOL at pp. 7-8, 10) ignores the plain language of the Nigeria MLAT

requiring that “assistance shall be provided without regard to whether the conduct which is the

subject of the investigation, prosecution, or proceeding in the Requesting State would constitute a

crime under the laws of the Requested State,”13 and mandating that before any request for

assistance is denied FRN and the United States engage in a meet and confer process.14

           Respondents rely exclusively on the unpublished and decision devoid of any reasoning

issued in the Eastern District of Virginia, In re Application of Ekpenyong Ntekim, 1:13-mc-00038-

TSE-IDD (E.D. Va. Dec. 18, 2013). See ECF 12-1; VR MOL, at pp. 8-9. The Ekpenyong Ntekim

case is an outlier decision that is inconsistent with both Fourth Circuit (where the Eastern District

of Virginia sits) and Second Circuit precedent. In In re Grand Jury Subpoena, the Fourth Circuit

endorsed Rommy, and “conclude[d] that the MLAT is not the exclusive means for the government

to obtain documents from a party located in [the defendant’s] home country in aid of the

government’s criminal investigation.” In re Grand Jury Subpoena, 646 F.3d 159, 164-65 (4th Cir.

2011) (rejecting the defendant’s argument that the government’s use of grand jury subpoenas to

obtain discovery “subverted the limitations on obtaining documents from foreign parties that are


 See Nigeria MLAT at Article I(3), https://www.state.gov/wp-content/uploads/2019/04/03-
13

114.1-Nigeria-Law-Enforcmt-Mutual-Legal-Assistance.pdf.
14
     Id. at Article III(2).
                                                 13
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 19 of 30




imposed by Rule 17 of the Federal Rules of Criminal Procedure and the MLAT between the United

States and [the foreign defendant’s] home country”); see also In re Grand Jury, John Doe No. G.J.

2005-2, 478 F.3d 581, 587 (4th Cir. 2007) (“the existence of an alternate means of obtaining

information is insufficient to render a subpoena unreasonable…”).

       In reaching a contrary conclusion, the Ekpenyong Ntekim court ignored binding Fourth

Circuit precedent, denied the applicant’s Section 1782 application, and directed FRN to proceed

through the Nigeria MLAT. See ECF 12-1 at p. 2. In reaching this conclusion, the court failed to

consider Article XIX of the Nigeria MLAT. As Ekpenyong Ntekim is inconsistent with both In re

Grand Jury Subpoena and Rommy, the case a nullity with no value. See In re Grand Jury

Subpoena, 646 F.3d at 165 (rejecting claim that a MLAT replaced other discovery tools as “the

exclusive means for the government to obtain criminal discovery from a party located in that

country”); Rommy, 506 F.3d at 130 (discovery obtained outside of the MLAT is not subject to

MLAT procedures); SEC v. Collector’s Coffee, Inc., 19-CIV-4355 (LGS), 2019 WL 8647777, at

*2 (S.D.N.Y. June 19, 2019) (declining to follow “non-binding precedent … [that] are inconsistent

with the Second Circuit’s decision”).

       To the extent that Respondents rely on Ekpenyong Ntekim to imply an exhaustion

requirement that Applicants must first seek relief through the Nigeria MLAT prior to obtaining

relief via Section 1782, this argument also fails. The Second Circuit has rejected applying an

“quasi-exhaustion” requirement to a Section 1782 Application. Mees v. Buiter, 793 F.3d 291, 303-

04 (2d Cir. 2015) (reversing district court order for Section 1782 applicant to initially seek

discovery from the local foreign court holding that “[w]e have rejected such a ‘quasi-exhaustion’

requirement, reasoning that it ‘finds no support in the plain language of the statute and runs counter

to its express purposes.’”). It is of no matter that Applicants could have invoked its rights under



                                                 14
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 20 of 30




the Nigeria MLAT. The conclusion remains that there is no requirement under either Section 1782

or the Nigeria MLAT mandating that Applicants exhaust its rights under the Nigeria MLAT, or

any treaty, before seeking direct relief from this Court pursuant to Section 1782.

       Recently, in In re Ex Parte Petition of the Republic of Turkey, 2:19-CV-20107-ES-SCM,

2020 WL 2539232 (D.N.J. May 18, 2020), the court considered the Republic of Turkey’s

(“Turkey”) direct application for discovery pursuant to Section 1782. Rejecting the respondent’s

argument that Turkey’s Section 1782 application was made in circumvention of the mutual

assistance treaty between the Republic of Turkey and the United States, the court stated that:

               Section 1782 requests represent an indirect approach to achieving
               reciprocity with other nations for greater assistance in a variety of
               tribunals, in contrast to treaties for mutual assistance, which
               represent a “direct approach” toward the same end in criminal
               matters. Both approaches are subject to judicial review and
               Constitutional guarantees of individual rights, but the United States
               Constitution “does not require us to ensure that a foreign
               government offers the same protections as does our Constitution
               before assisting that government.” Requesting assistance through
               §1782 is open to most nations, whereas assistance through a mutual
               assistance treaty is an additional avenue open to countries with such
               treaties.

In re Ex Parte Petition of the Republic of Turkey, 2020 WL 2539232, at *6; see also, Republic of

Ecuador v. Bjorkman, 801 F.Supp.2d 1121, 1124 (D. Colo. 2011) (holding that a Section 1782

application did not constitute an attempt to circumvent foreign proof-gathering restrictions where

the foreign tribunal lacked jurisdiction over a respondent located in the United States); In re IKB

Deutsche Industriebank AG, No.09-CV-7852, 2010 WL 1526070 (N.D. Ill. April 8, 2010)

(rejecting respondent’s argument that IKB’s Section 1782 application was “an attempt to

circumvent English discovery procedures”). VR Advisory’s reference to cases where a MLAT

country opted to pursue discovery through the MLAT procedure, which later prompted a request

for Section 1782 discovery by the Department of Justice (see VR MOL p. 8), are inapposite.

                                                15
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 21 of 30




Where a nation invokes the MLAT, then the MLAT applies. Where, as here, a nation does not

invoke the MLAT, then the MLAT has “no application.” Rommy, 506 F.3d at 129.

       Respondents’ assertion that Section 1782 is violative of the procedures provided in the

Nigeria MLAT (VR MOL. at pp. 8-9), is wrong. Any due process concerns are adequately

addressed by Section 1782’s requirement that before an order issues granting discovery in aid of a

foreign proceeding, the court must make a finding that due process has been satisfied. As

Respondents previously noted through their shell entity, P&ID, Applicants’ discovery efforts are

now governed by the Federal Rules of Civil Procedure. The very fact that Respondents filed this

Motion proves the point that Section 1782 adequately protects VR Advisory’s constitutional due

process rights. See Gushlak v. Gushlak, 486 Fed.Appx. 215, 217 (2d Cir. 2015) (“it is neither

uncommon nor improper for district courts to grant applications made pursuant to §1782 ex parte,”

and the “respondent’s due process rights are not violated because he can later challenge any

discovery request by moving to quash pursuant to Federal Rule of Civil Procedure 45(c)(3)”).

       Respondents provide no evidence supporting its belief that there is a “distinct possibility”

that the Department of Justice would decline a hypothetical request by Applicants. See VR MOL

at p. 10. Regardless, Respondents’ speculation about FRN procedures and FRN law are beyond

the scope of the Court’s Section 1782 inquiry. See Euromepa, S.A. v. R. Esmerian, Inc. 51 F.3d

1095, 1199-1100 (2d Cir. 1995) (“[W]e do not read [Section 1782] to condone speculative forays

into legal territories unfamiliar to federal judges. Such a costly, time-consuming, and inherently

unreliable method of deciding section 1782 requests cannot possibly promote the ‘twin aims’ of

the statute.”); In re Premises, 634 F.3d at 572 (“the Constitution does not require us to ensure that

a foreign government offers the same protections as does our Constitution before assisting that

government”); In re Ex Parte Petition of the Republic of Turkey, 2020 WL 2539232, at *6



                                                 16
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 22 of 30




(“Granting judicial assistance does not litigate the Republic’s internal politics in this District.

Rather, §1782 is merely a discovery device to obtain evidence for a foreign tribunal.”).

        Respondents’ reliance on Kiobel by Smkalden v. Cravath Swaine & Moore LLP, 895 F.3d

238, (2d Cir. 2018) (see VR MOL at p. 9), is misplaced for several reasons. First, Kiobel,

concerned attorney-client privileged and other sensitive documents provided by a foreign company

to its U.S. lawyers in connection with a prior litigation brought in the United States. Kiobel, 895

F.3d. at 245 (“the first Intel factor counsels against granting a Section 1782 petition seeking

documents from U.S. counsel for the foreign company”). Second, much of the discovery sought

in that case was subject to a previously entered protective order, and the court was concerned that

granting Section 1782 discovery to such documents “would undermine confidence in protective

orders.” Id. at 247. Third, “law firms may be harmed if they must destroy or return a foreign

client’s documents as soon as possible once a proceeding is completed. Or foreign entities may

simply be less willing to engage with U.S. law firms.” Id. at 248. None of these concerns apply

here.   Respondents do not assert any privilege over P&ID’s records, and Applicants have

demonstrated that P&ID’s records in FRN have likely been lost as a result of P&ID’s affiliate’s

action of burning P&ID’s corporate records. See ECF 4-10. Moreover, Applicants have already

engaged in a multi-year investigation into P&ID and now seek information from Respondents in

furtherance of these ongoing proceedings and investigations. See AG Malami Declaration. (ECF

4) at ¶¶21-41. To the extent that VR Advisory believes that its P&ID records include privileged

documents or information, VR Advisory can identify the privilege and produce a privilege log as

permitted under the Federal Rules of Civil Procedure and Second Circuit precedent.

        In sum, Respondents lack standing to seek enforcement of the Nigeria MLAT, and thus the

Court lacks subject matter to decide any issues related to the Nigeria MLAT. Applicants in their



                                                17
           Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 23 of 30




discretion and in the proper exercise of the authority vested in them to prosecute P&ID’s fraud

elected to pursue discovery Respondents through Section 1782. Applicants are aware of no legal

authority, and Respondents cite none, granting a private litigant’s request to enforce a MLAT, and

bar a sovereign nation from pursuing lawful discovery pursuant to Section 1782.15 For these

reasons, the Court should deny Respondents’ Motion to vacate the Order or quash the Subpoenas.

     II.      Applicants Satisfy Section 1782’s “For Use” Requirement

           Section 1782 requires Applicants to establish that “(1) the person from whom discovery is

sought resides or is found in the district of the district court to which the application is made, (2)

the discovery is for use in a proceeding before a foreign tribunal, which includes a criminal

investigation, and (3) the application is made by a foreign or international tribunal or ‘any

interested person.’” In re Application of Chevron Corp., 709 F.Supp.2d 283, 290 (S.D.N.Y. 2010).

Applicants satisfy the requirements for relief under Section 1782, and the Court should affirm the

Order. Respondents concede that the first and third elements have been satisfied. As discussed

below, Respondents’ “for use” challenge has no merit. As Respondents previously conceded

through their shell entity P&ID, Applicants satisfied the requirement that they are seeking to use

the discovery in a foreign proceeding.




15
   A review of the docket report for the Ekpenyong Ntekim case indicates that no objections were
raised to the Section 1782 application, and the court sua sponte raised the Nigeria MLAT. See In
re Application of Ekpenyong Ntekim, 1:13-mc-00038-TSE-IDD (E.D. Va. Dec. 18, 2013) Docket
Report. The court’s decision does not indicate that the court considered Article XIX of the Nigeria
MLAT expressly permitting FRN to seek relief or assistance under the full spectrum of the laws
of the United States.       See Nigeria MLAT at Article I(3), https://www.state.gov/wp-
content/uploads/2019/04/03-114.1-Nigeria-Law-Enforcmt-Mutual-Legal-Assistance.pdf.
                                                  18
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 24 of 30




           A. The Section 1782 Discovery Applicants Seek Will Further Applicants’
              Criminal Investigations and Prosecutions

        “The plain meaning of the phrase ‘for use in a proceeding’ indicates something that will

be employed with some advantage or serve some use in the proceeding – not necessarily something

without which the applicant could not prevail.” Mees, 793 F.3d at 298. Moreover, “even where a

foreign proceeding has not yet begun, §1782 discovery need not be used at all in drafting the

complaint in order to satisfy the ‘for use’ requirement.” Id. at 299. In other words, all Applicants

need to demonstrate is that the discovery sought from Respondents may at some point be

“employed with some advantage” as part of Applicants’ ongoing investigations and prosecutions.

       “In determining whether the ‘for use’ statutory requirement is met, the ‘focus[] is on two

questions: (1) whether a foreign proceeding is adjudicative in nature; and (2) when there is actually

a foreign proceeding.”     In re Gorsoan Limited, 435 F.Supp.3d 589, 597 (S.D.N.Y. 2020).

Applicants easily satisfy both factors. There can be no dispute that Applicants’ investigations and

proceedings qualify as foreign proceedings. Throughout the Application, including the supporting

declaration submitted by AG Malami, Applicants provide a non-exclusive summary of Applicants’

ongoing investigations and prosecutions concerning P&ID’s fraudulent GSPA scheme. See Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 258 (2004) (“Section 1782(a) does not limit

the provision of judicial assistance to ‘pending’ adjudicative proceedings,” but also includes

“investigation[s] … of a criminal, civil, administrative, or other nature”). Below is a summary of

the investigations and prosecutions identified in the Application:

      Applicants have uncovered evidence that P&ID and its affiliates Eastwise Trading Limited
       (“Eastwise”), Industrial Consultants (International) Limited (“ICIL”), and Lurgi Consults
       Nigeria Limited (“Lurgi”) paid bribes to corrupt former FRN officials, Grace Taiga (then
       Legal Advisor for the Petroleum Ministry) and Taofiq Tijani (chief assistant to the Ministry
       of Petroleum. See AG Malami Declaration (ECF 4). at ¶¶10, 19.




                                                 19
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 25 of 30




      In September 2019, criminal charges were brought against Grace Taiga for role in the
       P&ID fraud, which charges included tax avoidance and money laundering violations. Id.
       at ¶24. Her trial remains pending. Id.

      P&ID’s directors and officers, including co-founder Brendan Cahill and Adam Quinn have
       been indicted for several criminal acts in connection with the P&ID fraud, including money
       laundering. Id. at ¶32. The charges remain pending and the men remain at large. Id.

      P&ID affiliates ICIL and Goidel Resources Limited (“Goidel”), as well as Goidel director,
       James Nolan, have been charged with money laundering in connection with the bribe
       payments made to former FRN officials involved in P&ID’s fraud. Id.

      Later, in connection with P&ID’s efforts to enforce the fraudulently obtained GSPA, P&ID
       commenced the Arbitration in London. Id. at ¶34. In September 2019, Applicants’
       ongoing criminal investigations in FRN uncovered that P&ID submitted false evidence at
       the Arbitration. Id. at ¶¶38-41. Specifically, P&ID misrepresented that it had invested $40
       million into the GSPA project, when, in fact, the work was performed by a third party for
       an unrelated project. Id.

       Respondents fail to explain how or why the above-referenced investigations and

prosecutions do not satisfy the Section 1782 “for use” prong. Perhaps Respondents believe that

Section 1782 mandates a narrow construction with rigid discovery parameters, but such a

construction does not comport with Second Circuit precedent.

       The Second Circuit has advised that there is “no reason to believe that Congress intended

§1782 to provide such parsimonious assistance, permitting discovery only when the applicant

demonstrates [it] cannot do without it.” Mees, 793 F.3d at 299 (“Notably §1782 makes no mention

of necessity”); see also, In re Gorsoan Limited, 435 F.Supp.3d at 597 (the “for use” requirement

is to be read as “expansive in nature”). The “focus[] … [is] on the practical ability of an applicant

to place a beneficial document – or the information it contains – before a foreign tribunal.” In re

Accent Delight International Ltd., 869 F.3d 121, 131 (2d Cir. 2017) (emphasis in original).

Moreover, as the Supreme Court in Intel explained, “[i]t is not necessary for the adjudicative

proceeding to be pending at the time the evidence is sought, but only that the evidence is eventually

to be used in such a proceeding.” Intel, 542 U.S. at 259.

                                                 20
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 26 of 30




       It is inconceivable that VR Advisory, a sophisticated alternative asset investor, acquired a

25% interest in P&ID without conducting due diligence concerning P&ID as well as the origins

and underlying facts concerning P&ID’s sole assets, namely the GSPA and the Award. This due

diligence information collected by VR Advisory is highly relevant to Applicants’ ongoing

investigations and prosecutions. Moreover, P&ID has been convicted in criminal proceedings in

FRN and has been ordered to divest itself of fraudulently obtained proceeds as a result of its fraud.

See Malami Declaration (ECF 4) at ¶31. VR Advisory’s acquisition of 25% of P&ID, including

the amount VR Advisory paid for the acquisition, e.g., the proceeds paid to P&ID and its directors

and officers, are directly relevant to Applicants’ ongoing investigations and prosecutions. See In

re Gorsoan Limited, 435 F.Supp.3d at 599 (“§1782 permits asset discovery in circumstances where

it will be for use in an adjudicative proceeding”). As this discovery can undoubtedly “be employed

with some advantage” by Applicants’ in their ongoing investigations and prosecutions, Section

1782’s “for use” requirement is satisfied. See Mees, 793 F.3d at 298.

           B. Section 1782 Does Not Restrict the Use of Discovery Material

       Lawfully obtained Section 1782 discovery in one proceeding may be used in aid of related

foreign proceedings. “Section 1782 does not prevent an applicant who lawfully has obtained

discovery under the statute with respect to one foreign proceeding from using the discovery

elsewhere unless the district court orders otherwise.” In re Accent Delight International Ltd., 869

F.3d at 135 (holding that Section 1782 discovery obtained in aid of a proceeding pending in

Monaco may lawfully be used in related proceedings pending in France and Singapore).

       Respondents’ contention that evidence produced in the Bank Application (see VR MOL at

pp. 12-13), has been employed in the related Arbitration, is based on Respondents’

misapprehension of the law. Section 1782’s “for use” prong has never been interpreted to mean



                                                 21
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 27 of 30




“exclusively for use” or been so narrowly construed. Respondents’ reliance on the hypothetical

concerns raised in In re Accent is misplaced. The concern addressed in In re Accent, was that

“parties [would]… institute sham litigation as a cover to obtain Section 1782 discovery for use in

other proceedings that could never have met the requirements for the statute.” In re Accent, 869

F.3d at 135.

       Respondents fail to provide any evidence that Applicants’ years long investigations and

prosecutions are “sham litigations,” or that FRN has instituted any proceeding as a “ruse” to obtain

discovery that it otherwise would not have been able to obtain. The mere existence of related

proceedings, or that evidence obtained in furtherance of Applicants’ investigations and

prosecutions have also become relevant to related foreign proceedings is insufficient to make a

finding of bad faith. In re Gorsoan, 435 F.3d at 602. “Without adequate support for [the

intervenor’s] allegations of … bad-faith conduct, [a court] is in no position to question the

propriety of the ongoing litigation … or related proceedings elsewhere.” Id. (allegations that the

applicant was “acting as the litigation vehicle for a sanctioned Russian bank and in tandem with

the Russian government’s own efforts to identify [the intervenor’s] assets and enforce a criminal

judgment against her” were insufficient to demonstrate “bad faith”).

       Respondents’ relevance objection (see VR MOL at p. 12) is similarly meritless.

“[R]elevance is defined extremely broadly for the purpose of determining whether to grant a

request for discovery in aid of a foreign proceeding, and a district court should treat requests for

discovery in aid of a foreign proceeding, under section 1782, permissively, especially where, as

here, the discovery is sought from a non-party to the foreign actions.” In re Application of Sveaas,

249 F.R.D. 96, 103 (S.D.N.Y. 2008) (rejecting challenge to financial disclosure discovery).

Discovery under Section 1782 is governed by Rule 26 of the Federal Rule of Civil Procedure, and



                                                22
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 28 of 30




“relevance … is broadly construed ‘to encompass any matter that bears on, or that reasonably

could lead to other matter that could bear on, any issue that is or may be in the case.’” Id. at 107

(“it is inappropriate to deny Sveaas’ [Section 1782] discovery requests on the grounds that the

requested discovery is irrelevant to Sveaas’ foreign claims”) (quoting Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978). Further, as the Court “is called upon only to resolve a

discovery issue that arises from underlying litigation in foreign jurisdictions, the [C]ourt should

be particularly wary of denying discovery on relevance grounds.” Id.

       Respondents’ true concern is that discovery will reveal the full extent of P&ID’s fraud, and

Respondents’ complicity therein. To the extent that Respondents have any concerns about the

scope or breadth of any individual document request (see VR MOL at p. 12), the Court should

direct the parties to engage in the usual meet and confer process, not grant Respondents the extreme

relief of vacating the entire Order or quashing the Subpoenas. Respondents’ request that this Court

shut down discovery before a single meet and confer has occurred is premature and indicates that

VR Advisory is in possession of highly responsive documents that it does not want to disclose.

       Respondents’ argument that Applicants should not seek documents concerning P&ID, or

that P&ID is a party in other foreign proceedings adverse to FRN (see VR MOL p. 13), lacks merit.

In In re Republic of Kazakhstan, Judge Stein rejected a nearly identical argument brought by

intervenors seeking to vacate Judge Wood’s order granting Kazakhstan’s Section 1782 application.

Kazakhstan sought documents from the New York office of the law firm of Clyde & Co.,

specifically documents concerning clients of Clyde & Co., that were adverse to Kazakhstan in

Swedish arbitrations. See In re Republic of Kazakhstan, 110 F.Supp.3d at 517. The intervenors

asserted that Kazakhstan’s “failure to request these documents from the Swedish tribunal …

indicates that the Swedish tribunal would be unlikely to compel the production of these materials



                                                23
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 29 of 30




and demonstrates that [Kazakhstan’s] discovery request is an attempt to circumvent foreign

discovery restrictions.”   Id.   Rejecting this argument, Judge Stein held that “[t]here is no

requirement that the party seeking discovery pursuant to section 1782 must first request discovery

from the foreign tribunal.” Id. Whether P&ID’s records in FRN were destroyed or “moved out of

Nigeria,” the fact remains that Applicants have properly enlisted the assistance of the Court

pursuant to Section 1782 to conduct discovery from Respondents. See ECF 23-4.

       The key considerations for Section 1782 purposes are that VR Advisory, P&ID’s 25%

owner and from whom the discovery is sought, is found in this district and is not a participant in

any foreign proceedings involving Applicants. This type of Section 1782 discovery is regularly

granted by our courts. Marubeni America Corp. v. LBA Y.K., 335 Fed. Appx 95 (2d Cir. 2009)

(affirming grant of Section 1782 discovery against US subsidiary of foreign parent involved in

foreign proceedings); In re Ex Parte Application of Kleimar N.V., 220 F.Supp.3d 517 (S.D.N.Y

2016) (Section 1782 order granted where the foreign subsidiary was “found” in New York).16

                                         CONCLUSION

       Respondents lack standing to seek enforcement of the Nigeria MLAT or to request that the

Court vacate the Order and direct Applicants to seek relief through the Nigeria MLAT. Because

Respondents lack standing, the Court lacks subject matter jurisdiction to determine any issues

related to the Nigeria MLAT. Regardless, because the Nigeria MLAT expressly preserves




16
  VR Advisory’s reliance on In re Postalis, No. 18-mc-497 (JGK), 2018 WL 6725406 (S.D.N.Y.
2018) (see VR MOL p. 13 n. 8) is misplaced. In In re Postalis, the applicant “publicly declared
that it was using [the Section 1782] discovery application to obtain discovery for use in a pleading
a case against BNY Mellon in the United States.” Id. at *3. By contrast, FRN was dragged into
court by P&ID when P&ID commenced an action in the District of Columbia District Court,
Process and Industrial Developments Limited v. Federal Republic of Nigeria et al, No. 1:18-cv-
00594, seeking to enforce the Award.
                                                24
        Case 1:20-mc-00209-PAE Document 25 Filed 07/10/20 Page 30 of 30




Applicants’ right to utilize the full spectrum of the laws of the United States, including Section

1782, there are no grounds to vacate the Order of quash the Subpoenas.

       Respondents’ assertion that the Application does not satisfy Section 1782’s “for use”

requirement ignores Applicants’ presentation of ongoing investigations and prosecutions.

Respondents’ conjecture that the discovery sought in this Section 1782 application is not “for use”

in Applicants’ investigations and prosecutions is premised on overly-restrictive and narrow

interpretation of Section 1782 that is inconsistent with Second Circuit precedent. Section 1782

permits Applicants to employ lawfully obtained discovery in aid of foreign proceedings for which

the discovery is sought, as well as related foreign proceedings. For the foregoing reasons,

Applicants request that the Court deny Respondents’ Motion in its entirety, lift the discovery stay,

and order Respondents to promptly commence producing responsive documents.


Dated: July 10, 2020
       New York, New York

                                                             MEISTER SEELIG & FEIN LLP

                                                        By: Alexander D. Pencu
                                                            Alexander D. Pencu, Esq.
                                                            Christopher J. Major, Esq.
                                                            Austin D. Kim, Esq.
                                                            125 Park Avenue, 7th Floor
                                                            New York, NY 10017
                                                            (212) 655-3500
                                                            adp@msf-law.com
                                                            cjm@msf-law.com
                                                            adk@msf-law.com

                                                             Attorneys for Applicants Federal
                                                             Republic of Nigeria, and Attorney
                                                             General Abubakar Malami




                                                25
